1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                         CASE NO. 14-cr-145-LAB
11
                                        Plaintiff,
12                                                     ORDER DENYING MOTION FOR BILL
                         vs.                           OF PARTICULARS [Dkt. 67]
13
     CHRIS WHEATLEY,
14
                                     Defendant.
15
16         On December 14, 2015, this Court sentenced Defendant Chris Wheatley to a term

17   of 90 months imprisonment for conspiracy to import methamphetamine. See Dkt. 57.

18   Nearly four years later, Mr. Wheatley, now proceeding pro se, moves to compel the

19   government to produce the bill of particulars used to procure the indictment in this case.

20         “A motion for a bill of particulars is appropriate where a defendant requires

21   clarification in order to prepare a defense.” United States v. Long, 706 F.2d 1044, 1054

22   (9th Cir. 1983). Because Mr. Wheatley has already pleaded guilty, he has no need to

23   “prepare a defense.” His request for a bill of particulars is DENIED.

24         IT IS SO ORDERED.

25   Dated: October 9, 2019

26                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
27
28



                                                 -1-
